Citation Nr: 0315247	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-16 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether the appellant's income was excessive for purposes of 
eligibility for  Department of Veterans Affairs (VA) improved 
death pension benefits for the year 2000.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1972.  He died in July 1973.  The appellant is his 
widow.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2001 determination by the RO.  



FINDINGS OF FACT

1.  The veteran died in July 1973.  

2.  In an Improved Pension Eligibility Verification Report 
(EVR) received in April 2000, the appellant indicated that 
she was to earn $3,754 from May to December 2000.  

3.  In a April 2000 report of contact form, it was indicated 
that the appellant earned $3,754 from December 1, 1999, 
through March 24, 2000.  

4.  In an EVR received in October 2000, the appellant 
indicated that she earned $3,129 from January to September 
2000, and that she received $2,002 from April to July 2000, 
and from August to October 2000 in unemployment income.  

5.  In a November 2000 letter, the appellant indicated that, 
on October 31, 2000, she began a full time job making $7 per 
hour.  

6.  In a letter received in April 2001, the appellant 
acknowledged that she had received $8,491 in income in 2000.  

7.  In August 2001, the appellant's reported $1,897.69 in 
unreimbursed medical expenses for 2000.  

8.  The appellant's countable annualized income for 2000 
exceeded the maximum annual income for improved death pension 
benefits for a surviving spouse with no dependents.  



CONCLUSION OF LAW

The appellant's countable annualized income for 2000 was 
excessive for purposes of eligibility for VA improved death 
pension benefits.  38 U.S.C.A. §§ 1503, 1541, 1542 (West 
1991); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), 3.271, 3.272 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic entitlement to VA nonservice-connected improved death 
pension benefits exists if: (i) the veteran had qualifying 
service (a veteran who served during wartime) or (ii) the 
veteran was, at time of death, receiving or entitled to 
receive compensation or retired pay for a service-connected 
disability based on service during a period of war; and (iii) 
the surviving spouse meets the net worth requirements of 
38 C.F.R. § 3.274 and has an annual income not in excess of 
the applicable maximum annual pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1541, 1542 (West 2002); 
38 C.F.R. § 3.3(b)(4) (2002).  

Effective December 1, 1999, the maximum annual rate of 
improved death pension for a surviving spouse with no 
dependents was $6,023.  See 38 C.F.R. § 3.23(a)(5); VA Manual 
M21-1, Part I, Appendix B.  

As a general rule, when determining countable income for 
improved death pension purposes, all payments of any kind and 
from any source are considered income unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. §§ 3.23, 
3.271(a) (2002).  

The provisions regarding improved death pension benefits 
require that the surviving spouse's monthly income be 
annualized, i.e., multiplied by 12, from the date of 
entitlement and that income has been subtracted from the 
maximum annual pension income limit for a surviving spouse 
with no dependents. 38 C.F.R. §§ 3.271, 3.272 (2002).  

It is noted that there will be excluded from the amount of an 
individual's annual income any unreimbursed amounts which 
have been paid within the 12-month annualization period for 
medical expenses regardless of when the indebtedness was 
incurred.  38 C.F.R. § 3.272(g) (2002).  

Unreimbursed medical expenses will be excluded when all of 
the following requirements are met: (i) They were or will be 
paid by a veteran or spouse for medical expenses of the 
veteran, spouse, children, parents and other relatives for 
whom there is a moral or legal obligation of support;(ii) 
They were or will be incurred on behalf of a person who is a 
member or a constructive member of the veteran's or spouse's 
household; and (iii) They were or will be in excess of five 
percent of the applicable maximum annual pension rate or 
rates for the spouse (including increased pension for family 
members but excluding increased pension because of need for 
aid and attendance or being housebound) as in effect during 
the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g)(2) (2002) (emphasis 
added).  

A review of the record reflects that in January 1999, the 
appellant was awarded VA improved death pension benefits 
effective the first of that month.  In an EVR received in 
April 2000, the appellant indicated that she was to earn 
$3,754 from May to December 2000, and in an April 2000 report 
of contact form, it was indicated that the appellant earned 
$3,754 from December 1, 1999, through March 24, 2000.  

Thereafter, in an EVR received in October 2000, the appellant 
indicated that she earned $3,129 from January to September 
2000, and that she received $2,002 from April to July 2000, 
and from August to October 2000, in unemployment benefits.  

Based on this information, the appellant's pension was 
terminated in 2000, effective January 1, 2000, due to 
excessive income.  In a November 2000 letter, the appellant 
indicated that on October 31, 2000, she began a full time job 
making $7 per hour.  Ultimately, in a letter received in 
April 2001, the appellant indicated that she earned $8,491 in 
2000.   

In August 2001, the appellant submitted a medical expense 
report which indicated that she had $1,897.69 in unreimbursed 
medical expenses for 2000.  In an October 2001 decision 
letter, the RO informed the appellant that the medical 
expenses were not enough to bring her income for 2000 below 
the maximum annual amount for improved death pension 
benefits.  The appellant appealed this determination.  

It is clear to the Board that the appellant's actual 
countable annualized income for the year 2000 exceeded the 
maximum annual income for improved death pension benefits for 
a surviving spouse with no dependents.  

In this regard, it is noted that while various amounts of 
income were reported in the above referenced EVRs and 
statements, the appellant ultimately acknowledged having 
received $8,491 in income in 2000.  

Five percent of the maximum rate allowable for the appellant 
in 2000 - $6,026 - is $301.30.  As such, $1,596.39 of the 
$1,897.69 reported unreimbursed medical expenses for 2000 can 
be subtracted from the $8,491 as an exclusion from income, 
leaving a total income for VA purposes of $6,894, which 
exceeds $6,026.  

Accordingly, the Board finds that the appellant's actual 
countable annualized income was excessive for the receipt of 
improved death pension benefits.  38 U.S.C.A. §§ 1503, 1541, 
1542 (West 1991); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), 3.271, 
3.272 (2002).  Therefore, the Board has no legal recourse but 
to deny the appellant's claim.  

As a side note, the Board points out that in a June 2001 
decision, the Committee on Waivers and Compromises of the 
Winston-Salem, North Carolina RO granted the appellant's 
claim for waiver of recovery of an overpayment created by the 
termination of her pension, effective on January 1, 2000.  

Finally, the Board observes that the law provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, and also includes new notification 
provisions.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002).  

Specifically, VA is required to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002).  

A claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  See 
38 U.S.C.A. § 5103(b) (West 2002); see also  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

The RO addressed this legislation with regard to this claim 
on appeal, by virtue of a Statement of the Case issued in 
August 2002.  In this document, the appellant was provided 
adequate notification of the information and evidence 
necessary to substantiate this claim, as well as the 
implementing regulations of the VCAA.  As well, in the 
October 2001 decision letter itself, the appellant was 
clearly provided with the reasons for the denial of her 
claim.  

Hence, the appellant has been provided notice of the 
information and evidence necessary to substantiate these 
claims (see Quartuccio v. Principi, 16 Vet. App. 183 (2002)), 
and she has been afforded ample opportunity to submit such 
information and evidence.  

The Board also notes that evidence necessary for fair 
adjudication of this particular claim is of record, including 
evidence regarding the appellant's income and unreimbursed 
medical expenses for the year 2000.  

The Board finds the duty to assist the appellant in the 
development of this claim under the VCAA has been met.  It is 
pointed out that VA is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§ § 3.159(a)-(c) (2002).  

Finally, because there is no legal authority that would allow 
VA to exclude any income collected by the appellant in 2000 
from her countable income for pension purposes, the 
appellant's appeal must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 

Given that the law, rather than the facts in this case, is 
controlling, the doctrine of resolving doubt in the 
appellant's favor is not for application.  See Ferguson v. 
Principi, 273 F. 3d. 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).



ORDER

As the appellant's income in 2000 was excessive for purposes 
of eligibility for VA improved death pension benefits for 
that year, the appeal is denied.  




REMAND

The Board notes that a review of the claims folder reveals 
that in an August 2002 letter, the appellant expressed 
disagreement with a February 2002 RO decision which denied 
her attempt to reopen a previously denied claim of service 
connection for the cause of the veteran's death.  

Given that she has filed such a Notice of Disagreement, a 
Statement of the Case should be issued by the RO regarding 
this issue. See 38 C.F.R. § 19.26 (2002); Manlincon v. West, 
12 Vet. App 238 (1999) (a Notice of Disagreement initiates 
review by the Board of the RO's denial, thus, the next step 
is for the RO to issue a statement of the case on the denial 
of the issue).  

As such, this case is REMANDED to the RO for the following 
action:

The RO should issue a statement of the 
case to the appellant and her 
representative with respect to the 
application to reopen the claim of 
service connection for the cause of the 
veteran's death.  The appellant and her 
representative should be informed of the 
necessity of filing a timely Substantive 
Appeal if the appellant wishes to place 
the issue in appellate status. 38 C.F.R. 
§ 19.26 (2002).  Appropriate action 
should be taken based on the appellant's 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

